Case: 10-60838     Document: 00511581228         Page: 1     Date Filed: 08/24/2011



                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

           IN THE UNITED STATES COURT OF APPEALS I L E D
                                                F
                    FOR THE FIFTH CIRCUIT     August 24, 2011

                                                                                  Lyle W. Cayce
                                                                                       Clerk
                                     No. 10-60838
                                   Summary Calendar


ZHOUFENG NING,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A096 137 088


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Zhoufeng Ning, a native and citizen of China, applied for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT),
based on his alleged persecution for his participation in a Christian house
church in China. The Immigration Judge (IJ) made an adverse credibility
finding, which was upheld by the Board of Immigration Appeals (BIA) when it
dismissed Ning’s administrative appeal.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60838    Document: 00511581228      Page: 2    Date Filed: 08/24/2011

                                  No. 10-60838

      Ning argues that the IJ’s adverse credibility finding was not supported by
substantial evidence in the record because the alleged inconsistencies between
his statements in support of his asylum applications and his hearing testimony
were actually additional details or minor inconsistencies that did not go to the
heart of his claim. He contends that in the absence of the adverse credibility
finding, he showed his eligibility for relief for asylum, for withholding of
removal, and under CAT.
      This court may review the IJ’s findings and conclusions if the BIA adopts
them. Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.2002). This court reviews an
immigration court’s findings of fact for substantial evidence. Wang v. Holder,
569 F.3d 531, 536 (5th Cir. 2009). Among the findings of fact that this court
reviews for substantial evidence is the conclusion that an alien is not eligible for
asylum, withholding of removal, or relief under the CAT. Zhang v. Gonzales,
432 F.3d 339, 344-45 (5th Cir. 2005).
      Because Ning’s application was filed prior to the May 11, 2005 effective
date of the REAL ID Act, its amended standards for assessing credibility did not
apply to his application. Wang, 569 F.3d at 537. Under the pre-REAL ID Act
standards, if the IJ’s credibility determination is supported by the record and the
IJ’s reasons are supported by “specific cogent reasons,” this court will affirm the
decision, even if this court may have reached a different result. Mwembie v.
Gonzales, 443 F.3d 405, 410 (5th Cir. 2006).
      Some of the inconsistencies between the testimony and the applications
cited by the IJ were not relevant or could have been the result of a translation
problem or Ning’s providing more detailed information at the hearing. However,
the record supports the IJ’s findings that there were other major inconsistencies
that rendered questionable the validity and credibility of Ning’s claims of
persecution following his arrest in China.        Ning has failed to provide a
convincing explanation for these inconsistencies.         Ning’s claims were also
undermined by his father’s lack of knowledge of his practice of Christianity in

                                         2
   Case: 10-60838    Document: 00511581228      Page: 3   Date Filed: 08/24/2011

                                  No. 10-60838

China and his failure to obtain a statement of his wife or anyone else confirming
his practice of his faith in that country.
      Ning’s asylum, withholding, and CAT claims were all based on alleged
persecution for his practice of Christianity in a house church in China. Because
the credibility determination of the IJ and the BIA is based on a “reasonable
interpretation of the record and therefore supported by substantial evidence,”
the determination must be upheld by the court. Chun v. INS, 40 F.3d 76, 79 (5th
Cir. 1994). In light of the BIA’s denial of the petition based on the adverse
credibility finding, the court will not consider the IJ’s denial of relief based on
the merits or as a matter of discretion. See Gonzales v. Thomas, 547 U.S. 183,
186-87 (2006) Accordingly, Ning’s petition for review is DENIED.




                                         3